Citation Nr: 0911734	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  94-49 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right leg 
disorder.

3.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaption grant.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq., Attorney  
at Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1954.  He was born in 1931.

This appeal arose before the Board of Veterans' Appeals 
(Board) from February and August 2000 rating decisions by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  The February 2000 rating action had denied entitlement 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaption grant, 
and the August 2000 rating action had denied entitlement to 
service connection for right knee and right leg disorders.

Service connection was granted for a low back disability by 
Board action in May 1999.  Service connection is now in 
effect for intervertebral disc syndrome, rated as 60 percent 
disabling; bilateral otitis externa, rated at 10 percent; 
tinnitus, rated at 10 percent; and bilateral hearing loss, 
rated as noncompensably disabling.  A total rating based on 
individual unemployabilty due to service-connected 
disabilities (TDIU) has been granted, effective from August 
17, 1988. 

In December 2002, the Board endeavored under regulations then 
in effect to undertake development of the case on the issues 
herein concerned.  However, those development procedures were 
invalidated and, thereafter, the Board remanded the case in 
October 2003 for additional development by the RO. 

In a decision in February 2006, the Board denied the issues 
herein concerned.  At that time, the Veteran was represented 
by the Texas Veterans Commission.  He appealed the decision 
to the U.S. Court of Appeals for Veterans Claims (Court). 

In an Order in August 2007, the Court remanded the case for 
compliance with instructions in a Joint Motion.  The Veteran 
was then represented by the attorney cited on the front cover 
of the present decision.

For purposes of clarity the Board would also note that during 
the course of the aforecited procedures with regard to the 
current appeal, the Board separately denied an unrelated 
claim for an effective date earlier than December 20, 1991, 
for the award of service connection for his low back 
disability, in a decision dated in December 2002. 

The Veteran filed an appeal to the Court on that effective 
date issue and, in a decision in September 2006, the Court 
vacated the September 2006 Board decision relating to 
effective date, and remanded that matter to the Board.  

In a subsequent decision in August 2007, the Board again 
denied the claim for entitlement to an earlier effective 
date.  The Veteran and his attorney again took the matter to 
the Court.  However, in September 2008 the Court granted a 
Joint Motion to terminate the appellant's appeal on the 
effective date issue, thus finally resolving that pending 
issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

It is noted that the Joint Motion approved by the Court makes 
reference to issue #3 as being inextricably intertwined with 
the other two issues and, while specific development is not 
sought therein, it is also thus held in abeyance pending the 
outcome on the other two. The primary issue at hand is 
whether there is any association or impact on the right lower 
extremity disabilities from, or by, the Veteran's low back 
disability.

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non- 
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. Part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2008)).

Accordingly, pursuant to the Joint Motion and the Order of 
the Court, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Up-to-date VA and private clinical 
evaluations, reports and assessments for the 
herein concerned disorders should be 
acquired, after identification and 
authorization by the Veteran, as required; 
and attached to the claims file.  VA should 
assist as feasible.

3.  The Veteran should be scheduled for 
examination to determine the current nature 
and extent of his right knee and leg 
disorders.  The claims folder, to include a 
copy of this Remand, must be made available 
to any examiner for review in conjunction 
with the examination, and any examiner must 
indicate in the examination report that the 
claims folder was so reviewed.  As to the 
issues of service connection, the 
examination are to determine: 

    (a)  What are the Veteran's current 
diagnoses and the nature of his disabilities 
as to each of the claimed disorders, based 
upon the previous medical records on file 
and his history before, during, and after 
service?  

    (b)  When were the diagnosed disabilities 
first demonstrated, and by what evidence is 
that determinable?  

    (c)  Were there any changes, increases, 
or decreases in symptoms during his periods 
of service, and what were they, if 
determinable?  

    (d)  Are any or all of such conditions 
causally or etiologically related to his 
military service?

    (e)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as 
a result of service (or pre-existed service 
and was aggravated therein), or arose after 
service and has been either caused or 
aggravated beyond its previous baseline 
level of disability by a service-connected 
disability or treatment therefor, or whether 
such a causation or aggravation relationship 
is unlikely (i.e., less than a 50-50 
probability).  

    (f)  The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions 
expressed should be provided.  

    (g)  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to find 
against it.  

    (h)  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability. 

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the Veteran does not report for 
any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Once the above-requested development has 
been completed, readjudicate the claims for 
service connection, and also for specially 
adapted housing or a special home adaption 
grant.  If the decision remains adverse, 
provide him and his representative with an 
appropriate SSOC on all pending issues.  
Then return the case to the Board for 
further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

